176 S.W.3d 933 (2005)
Virgie L. GRANT-BROOKS, Appellant
v.
FV-1, INC., Appellee.
No. 05-05-00006-CV.
Court of Appeals of Texas, Dallas.
November 29, 2005.
Virgie L. Grant-Brooks, for appellant.
Warren E. Johnsey, Brown & Shapiro, LLP, Pasadena, TX, for appellee.
Before Justices FITZGERALD, LANG-MIERS and MAZZANT.

OPINION
Opinion by Justice FITZGERALD.
On December 16, 2004, the trial court signed an order granting appellee FV-1, Inc.'s application under rule of civil procedure 736 for an order to proceed with a foreclosure sale of appellant Virgie L. Grant-Brooks's property. Appellant filed a notice of appeal "giv[ing] notice of her intent to appeal the trial court's judgment rendered on December 16, 2004." Appellee filed a motion to dismiss, asserting this Court lacks jurisdiction over this appeal.
Rule of civil procedure 736(8)(A) provides that the granting or denial of an application under rule 736 "is not an appealable order." TEX.R. CIV. P. 736(8)(A). Because the order appellant seeks to appeal is not appealable, we lack jurisdiction over this appeal. See, e.g., In re K.S.L.-C, 109 S.W.3d 577, 578-80 (Tex.App.-Tyler 2003, no pet.) (no jurisdiction over appeal from non-appealable order). Accordingly, we grant appellee's motion to dismiss.
We dismiss this appeal for want of jurisdiction.